SECOND DIVISION
                             MILLER, P. J.,
                    ELLINGTON, P. J., and ANDREWS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     April 30, 2018




In the Court of Appeals of Georgia
 A18A0903. CORDLE v. THE STATE.

      ANDREWS, Judge.

      Following a jury trial, Edward Scott Cordle was convicted of two counts of

burglary. Cordle appeals, asserting that his convictions should have been merged for

purposes of sentencing. We affirm.

      On appeal from a criminal conviction, we construe the evidence in the light

most favorable to the jury’s verdict. See Coates v. State, 342 Ga. App. 148 (802 SE2d

65) (2017). So viewed, the evidence shows that on December 18, 1997, the police

responded to reported burglaries at the Big C Coin Laundry and a hair salon known

as the Professional Hair Center in Walker County. Both businesses were located

inside the same building, separated by a wall with windows and a door. Police
discovered broken windows leading to each business, as well as blood on the

shattered glass and the floor.

      Forensic testing connected the blood recovered at the scene to Cordle. A latent

fingerprint taken from a piece of broken glass also matched Cordle’s right thumb

print. The police interviewed Cordle, who admitted breaking into both businesses and

removing property from the hair salon. Based on the evidence presented, the jury

found Cordle guilty of two counts of burglary, one involving the coin laundry, and

the second involving the hair salon.

      In his sole enumeration of error on appeal, Cordle argues that because both

burglaries occurred in the same building, “the rule of lenity and the prohibition

against double jeopardy” required the trial court to merge the convictions and

sentence him on only one count. As we recently noted:

      The question of multiple punishments (as opposed to multiple
      prosecutions) for the same criminal conduct is addressed under the
      rubric of substantive double jeopardy. Whether multiple punishment is
      permissible requires examination of the legislative intent underlying the
      criminal statute. It is for the legislature to determine to what extent
      certain criminal conduct has demonstrated more serious criminal interest
      and damaged society and to what extent it should be punished.
      Typically, the question is whether the same conduct may be punished
      under different criminal statutes. In that situation, it is appropriate to

                                          2
      apply the “required evidence” test. However, a different question is
      presented here: whether a course of conduct can result in multiple
      violations of the same statute. That question requires a determination of
      the “unit of prosecution,” or the precise act or conduct that is being
      criminalized under the statute.


Coates, 342 Ga. App. at 149 (citations and punctuation omitted).

      In determining the precise conduct criminalized by a particular statute, we look

to the statutory language itself. See id. If the conduct or “unit of prosecution” is clear

and unambiguous from the statutory text, “we attribute to the statute its plain

meaning, and our search for statutory meaning is at an end.” Id. (citations and

punctuation omitted). But “if the legislature’s choice of the unit of prosecution is

unclear from the statutory text, the ambiguous statute must be construed strictly

against the State so as to impose the lesser punishment.” Id. (citation omitted).

      Pursuant to the burglary statute in effect at the time of the crimes, “[a] person

commits the offense of burglary when, without authority and with the intent to

commit a felony or theft therein, he enters or remains within . . . any building . . . or

any room or any part thereof.” Former OCGA § 16-7-1 (a).1 According to Cordle, this

      1
       The Georgia General Assembly amended OCGA § 16-7-1 in 2012. See Ga.
L. 2012, pp. 899, 907, § 3-1 (a). The amendment became effective on July 1, 2012,
and provided that “[a]ny offense occurring before July 1, 2012, shall be governed by

                                            3
language does not clearly establish “whether the legislature intended for a person to

be convicted of burglary twice for entering one building that contained two

businesses.” He thus argues that the statute is ambiguous, requiring us to construe it

in favor of merger.

      We find no merit in Cordle’s strained interpretation of the burglary statute.

Pursuant to its plain language, the statute prohibits an individual harboring the

requisite intent from entering or remaining within any building or portion of a

building without proper authority. Our courts have interpreted the word “building”

broadly, refusing to limit the term to “buildings of any particular type or in any

particular condition.” Smith v. State, 226 Ga. App. 9, 11 (485 SE2d 572) (1997). And

by extending the statute to “any room or any part” of a building, the legislature

demonstrated that external physical structures do not necessarily govern the burglary

analysis. See former OCGA § 16-7-1 (a).

      The indictment charged – and the jury found – that Cordle separately entered

two distinct businesses with the intent to commit theft inside each shop. The

businesses were operated and controlled by different individuals, neither of whom



the statute in effect at the time of such offense.” See Ga. L. 2012, pp. 899, 949, § 9-1
(a).

                                           4
authorized Cordle’s entry. Furthermore, although housed within the same overall

structure, the coin laundry and beauty salon occupied different areas, were separated

by a wall, and had doors leading to the outside. Given these circumstances, we have

no doubt that the legislature intended to punish each of these unauthorized entries.

To find otherwise would ignore the disparate nature of the entries, as well as the plain

statutory language. Simply put, two criminal violations occurred here. See Spears v.

State, 296 Ga. 598, 602 (2) (769 SE2d 337) (2015) (under facts of case, two entries

into same house “constituted two separate violations of the burglary statute,”

authorizing sentencing on both counts); compare Lucas v. State, 328 Ga. App. 741,

743-744 (1) (760 SE2d 257) (2014) (merger required where burglary convictions

were based on two entries into the same restaurant, both involved an intent to steal

from the restaurant, and the entries were part of a single course of conduct). The trial




                                           5
court, therefore, properly sentenced Cordle on both counts of burglary.2 See Spears,

supra.

         Judgment affirmed. Miller, P. J. and Ellington, P. J., concur.




         2
         Other states have interpreted their burglary statutes in a similar fashion. See,
e.g., State v. Smothers, 590 NW2d 721, 723-724 (Iowa 1999) (defendant committed
two burglaries by entering two different businesses housed within same facility);
State v. Gray, 1985 Kan. App. LEXIS 1133 at *4-5 (1985) (burglaries of separate
businesses within shopping mall did not merge); State v. Ortega, 524 P2d 522, 523
(N. M. App. 1974) (“The burglary of several businesses in one building at
approximately the same time constitutes not one offense, but several, and a defendant
may be prosecuted for all such offenses.”); State v. Casey, 478 P2d 414, 415 (Ore.
App. 1970) (“The defendant’s contention that he could not have been convicted of
two burglaries because the businesses were in one building has no merit.”).

                                            6